Order issued September 6, 2012




                                             In The
                                   Qiourt of l\ppeals
                        lf.ifth, ilistrirl of wexa.s at ilalla.s
                                      No. 05-12-00022-CR


                     ANTHONY RAYMOND VILLARREAL, Appellant
                                               v..
                              THE STATE OF TEXAS, AppeHee


                           On Appeal from the 265th District Court
                                    DaHas County, Texas
                             Trial Court Cause No. F09-51900-R


                                           ORDER
       This appeal is REINSTATED.

       We VACATE our order of August 3, 2012 requiring the trial court to conduct a hearing to

determine why appellant's brief was not timely filed.

       We GRANT appellant's September 4, 2012 motion for an extension of time to file

appellant's brief. Appellant's brief received by the Clerk of the Court on September 4, 2012 is

DEEMED timely filed as of the date of this order.

       The State's brief shall be due THIRTY DAYS from the date of this order.




                                                        ~111'f!Nd
                                                              0
                                                      LANAMYERS
                                                      JUSTICE